   Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 1 of 17



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

MANUEL CHAPA                                       CIVIL ACTION

VERSUS                                             NUMBER: 19-13761

STATE OF LOUISIANA, ET AL                          SECTION: “B”(1)

                          ORDER AND REASONS

     Before the court are:

     (1)   Defendant State of Louisiana’s motion to dismiss (Rec.

           Doc. 21);

     (2)   Defendant Thomas Noto’s motion to dismiss (Rec. Doc.

           30);

     (3)   Plaintiff   Manuel   Chapa’s   motion   for   appointment     of

           counsel under 28 U.S.C. § 1915(E)(1), motion to vacate

           July 13 Order of Dismissal, motion for extension of time

           to respond, motion for reconsideration until 30 days,

           and motion to strike Noto’s motion to dismiss (Rec. Docs.

           37, 42); and

     (4)   Plaintiff’s motion for “abatement until appearance of

           counsel” (Rec. Docs. 38, 42).

     For the reasons discussed below,

     IT IS ORDERED that defendant State of Louisiana’s motion to

dismiss (Rec. Doc. 21) is GRANTED;

     IT IS FURTHER ORDERED that defendant Thomas Noto’s motion to

dismiss (Rec. Doc. 30) is GRANTED;

                                   1
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 2 of 17



     IT IS FURTHER ORDERED that plaintiff’s motion for appointment

of counsel under 28 U.S.C. § 1915(E)(1), motion to vacate July 13

Order of Dismissal, motion for extension of time to respond, motion

for reconsideration until 30 days, and motion to strike Thomas

Noto’s motion to dismiss (Rec. Doc. 37) are DENIED; and

     IT IS FURTHER ORDERED that plaintiff’s motion for abatement

until appearance of counsel (Rec. Doc. 38) is DENIED.

     FACTS AND PROCEDURAL HISTORY

     Plaintiff    Manuel      Chapa    brings    a civil    rights action    for

monetary and other relief pursuant to 42 U.S.C. §§ 1983 and 1988,

alleging violations of the Fourteenth Amendment. At the time of

filing the complaint (Rec. Doc. 3), Chapa was a fifty-three-year-

old resident of Seguin, Texas. (See Rec. Doc. 3-1 at 1). As basis

for the claims, he alleges being wrongfully arrested and convicted

for possession of marijuana. Id. at 2.

     Chapa    states    the    arrest occurred in         St. Tammany   Parish,

Louisiana on March 24, 2002 while he was driving a tractor trailer

rig. Also in the truck at that time was passenger David Salinas.

Id. Chapa denies knowledge of the presence of marijuana in the

vehicle. He further states David Salinas took responsibility for

the marijuana at the arrest scene and during a severance hearing

on September 5, 2002.         After trial on October 27, 2004 in the 22nd

Judicial     District   Court     of    St.     Tammany    Parish,   Chapa   was




                                         2
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 3 of 17



subsequently found guilty and sentenced to twenty-five years in

prison. Id. He was released from prison on November 21, 2018. Id.

     Chapa alleges a “conspiracy to maliciously prosecute” him,

which was a “direct result of the well documented public corruption

and malicious prosecution” by Walter R. Reed, the District Attorney

for St. Tammany Parish. Id. As part of the conspiracy, Chapa

alleges (1) the officers at the scene of his arrest, Thomas Noto

and Gary Nunez, “conspired to fabricate the offense report by not

including   Salinas’s   exculpatory     statement”;   (2)   the   Assistant

District Attorney, Scott Gardner, conspired to coerce Salinas’s

lawyer, David Dixon, to “force Salinas to change his story”; (3)

Noto and Nunez did not testify to Salinas’s exculpatory statement

at trial; and (4) Judge William J. Knight did not allow Chapa to

question Salinas’ lawyer David Dixon about coercing Salinas to

“lie about Plaintiff’s (Chapa’s) involvement.” Id.

     Judge Knight and St. Tammany Parish Government’s motions to

dismiss were granted on July 13, 2020. (Rec. Doc. 28). Chapa failed

to submit any memoranda in opposition to either motion; the court

deemed both motions unopposed and having merit. Id. at 1. Claims

against Judge William J. Knight and St. Tammany Parish Government

were dismissed and no motion for reconsideration was filed within

the requisite thirty days for doing so. Id. at 2.

     On August 4, 2020, plaintiff was directed to obtain responsive

pleadings or preliminary defaults on or before August 28, 2020 as

                                    3
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 4 of 17



to certain defendants. (Rec. Doc. 31). He was warned that failure

to do so would result in the defendants’ dismissal. Id.

     Chapa then filed the aforementioned motion for appointment of

counsel, to vacate this Court’s July 13, 2020 order, for extension

of time to respond, and to strike defendant Noto’s motion to

dismiss, (Rec. Doc. 37), and motion to stay proceedings on August

26, 2020. (Rec. Doc. 38).

     LAW AND ANALYSIS

     A. Plaintiff’s Request for Counsel and Stay of Proceedings

     A district court may grant a request for an attorney to

represent   any   person    unable   to     afford   counsel.   28   U.S.C.   §

1915(e)(1).   The   Fifth    Circuit       has   explained   that   courts   may

exercise this discretion “if doing so would advance the proper

administration of justice.” Ulmer v. Chancellor, 691 F.2d 209, 213

(5th Cir. 1982). The trial court is not obligated to grant the

motion unless there are “exceptional circumstances.” Jackson v.

Dallas Police Dep't, 811 F.2d 260 (5th Cir. 1986)(quoting Branch

v. Cole, 686 F.2d 264, 266 (5th Cir. 1982) (internal quotation

marks omitted)). In Ulmer, the Fifth Circuit laid out four factors

to be considered when evaluating motions to appoint counsel:

     (1) the type and complexity of the case; (2) whether the
     indigent is capable of adequately presenting his case;
     (3) whether the indigent is in a position to investigate
     adequately the case; and (4) whether the evidence will
     consist in large part of conflicting testimony so as to
     require skill in the presentation of evidence and in
     cross examination.

                                       4
     Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 5 of 17




Ulmer,   691   F.2d    at    213   (internal    citations       omitted).

Additionally, in Jackson, the Fifth Circuit held that “[t]he

court should also consider whether appointed counsel would

aid in the efficient and equitable disposition of the case.”

      Plaintiff’s arguments that this case meets the factors

of   Ulmer   and   Jackson   are   weakened    by   his   own    motions.

Plaintiff points to the complexities of the motion practice

at hand, the fact that he relies on others “not committed” to

him to write his motions and has written none himself, and

implies that he cannot afford counsel. (Rec. Docs. 37, 38).

However, despite the ostensible complexities of this dispute,

plaintiff has competently filed two well-drafted motions 1 and

supporting memoranda. See Id. Plaintiff also states that he

has not written anything filed in this dispute except for a

“change of address,” and that prior counsel has abandoned his

case. (Rec. Doc. 37-1 at 2). However, the instant motions

were filed under plaintiff’s own name and allegedly bear his

signature. Id. Plaintiff has also filed other motions bearing

his alleged signature, none of which—the instant motions

included—indicate that others assisted in their drafting.

See, e.g., (Rec. Doc. 14 at 2) (requesting an extension of



1
  It is worth noting that plaintiff’s motions contain legal citations in
substantial, if not complete, compliance with the relevant Blue Book rules.
See, e.g., Rec. Doc. 37-1 at 6-7.

                                      5
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 6 of 17



time   to   effect   service   of    process).     Either    plaintiff’s

assertions are disingenuous and indeed plaintiff has drafted

several court filings, or plaintiff is filing motions and

memos drafted with assistance from undisclosed and unsigned

persons.

       Plaintiff also fails to assert any facts or offer any

evidence to substantiate his indigency or inability to afford

counsel. See generally (Rec. Docs. 37, 38). Plaintiff does

not address factor four, whether evidence will consist of

conflicting testimony requiring skills in presenting evidence

and cross-examination, except to state that defendant Nunez

has filed a jury demand. (Rec. Doc. 37-1 at 7). Moreover, for

reasons     explained     below,      plaintiff’s       argument     that

appointment of counsel would aid in the disposition of this

case   because   the    Supreme     Court’s   decision      in   Ramos   v.

Louisiana    requires    his   conviction     to   be   overturned       and

therefore defeats defendant Noto’s Heck v. Humphrey defense

lacks merit, and therefore does not bear on the complexity of

this case. Id. at 7. Therefore, plaintiff has not shown that

he is entitled to appointment of counsel under the factors

set forth by the Fifth Circuit in Ulmer and Jackson, and

discretion to do so is rejected. Because plaintiff’s request

for appointment of counsel lacks merit and nothing more is

necessary to resolve instant motions, the motion for a stay

                                       6
      Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 7 of 17



of proceedings and “plea for abatement” are denied. (Rec.

Docs. 37, 38).



Defendants Motions to Dismiss under Rule 12(b)(1)

       Federal     courts     have    limited    jurisdiction     and     cannot

adjudicate claims unless the authority to do so is conferred by

statute. Jones v. Gee, No. CV 18-5977, 2020 WL 564956, at 4 (E.D.

La. Feb. 5, 2020). “Therefore, federal courts must dismiss lawsuits

whenever it appears that subject matter jurisdiction is lacking.”

Id.     District     courts     considering      whether      subject     matter

jurisdiction exists may evaluate: “(1) the complaint alone; (2)

the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus

the   court’s    resolution     of disputed     facts.”     Ramming v.    United

States,    281   F.3d   158,    161   (5th   Cir.   2001)    (citing    Barrera-

Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996)).

The plaintiff “constantly bears the burden of proof” that subject

matter    jurisdiction      exists.   Id.    (citing   Menchaca   v.    Chrysler

Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)). When considered

in conjunction with other Rule 12 motions, 12(b)(1) attacks on

subject matter jurisdiction should be considered before addressing

attacks on the merits. Id. (citing Hitt v. City of Pasadena, 561

F.2d 606, 608 (5th Cir. 1977) (per curiam)). “Ultimately, a motion

to dismiss for lack of subject matter jurisdiction should be

                                        7
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 8 of 17



granted only if it appears certain that the plaintiff cannot prove

any set of facts in support of his claim that would entitle

plaintiff to relief.” Id. (citing Home Builders Ass’n of Miss.,

Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir.

1998)).

     Defendants     State   of   Louisiana       and Noto,    in his     official

capacity, assert sovereign immunity conferred by the Eleventh

Amendment.    (Rec.     Docs.   21-1   at   4,   31-1   at   7).   The   Eleventh

Amendment grants the states sovereign immunity, thereby depriving

federal courts of jurisdiction to adjudicate claims against a

state. Warnock v. Pecos Cty., Tex., 88 F.3d 341, 343 (5th Cir.

1996). In Quern v. Jordan, the Supreme Court explained that 42

U.S.C. § 1983 does not abrogate a state’s sovereign immunity under

the Eleventh Amendment. 440 U.S. 332, 345 (1979). Similarly, where

a state has not waived sovereign immunity, “state-law claims are

also subject to the Eleventh Amendment bar.” Richardson v. S.

Univ., 118 F.3d 450, 453 (5th Cir. 1997). This immunity extends

not only to the state, but also “a state agency, or a state official

in his official capacity,” unless waived or abrogated by Congress.

Corn v. Mississippi Dep't of Pub. Safety, 954 F.3d 268 (5th Cir.)

(internal quotation marks and citation omitted), cert. denied, 141

S. Ct. 672, 208 L. Ed. 2d 277 (2020).

     With the exception of plaintiff’s request that defendant

Noto’s    motion   to   dismiss be     stricken, defendants’ motions           to

                                        8
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 9 of 17



dismiss are unopposed. Plaintiff’s motion to strike is of no

consequence, however, because it does not challenge the veracity

of defendants Rule 12(b)(1) motion to dismiss for lack of subject

matter jurisdiction and is, for reasons discussed above, otherwise

fatally flawed. (See Rec. Doc. 37 at ). Plaintiff asserts § 1983

claims against the State of Louisiana and defendant Noto, in his

official   capacity.     (See    Rec.     Doc.    1    at   1-2).      Defendants     are

presumptively     entitled     to   sovereign         immunity    from    plaintiff’s

claim, and plaintiff perpetually carries the burden of showing

subject matter jurisdiction. The complaint does not allege that

defendants have waived their sovereign immunity. (See Rec. Doc.

1). Moreover, as explained by the Supreme Court in Quern, Congress

did not by enactment of § 1983 abrogate the states’ sovereign

immunity. Therefore, plaintiff has not carried his burden and

subject matter jurisdiction over defendants State of Louisiana and

Noto, in his official capacity, is found lacking.

      B. Defendant Noto’s Motion to Dismiss under Rule 12(b)(5)-(6)

      As   an    initial      matter,      plaintiff’s         motion      to   strike

defendant’s     motion   to     dismiss       lacks    merit     and    needs   not    be

addressed at length. 2 (Rec. Doc. 37). A motion to dismiss for

2
  A motion to strike under Rule 12(f) applies only to “pleadings,” which the
Federal Rules of Civil Procedure define in an exhaustive list without includion
of motions. See Fed. R. Civ. P. 7(a); see also Burnett v. ARCCA Inc., No. CV
15-1214, 2016 WL 828151, at 4 (W.D. La. Feb. 25, 2016) (denying motion to strike
a motion to dismiss because “[m]otions to strike under Rule 12(f) are not
authorized to be filed against other motions, only pleadings”). But even if
this Court were to overlook this fatal flaw, plaintiff’s motion to strike would
still lack merit because plaintiff’s arguments in favor thereof are moot.

                                          9
      Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 10 of 17



failure     to   properly   serve   a   defendant   “turns   on   the   legal

sufficiency of the service of process.” Quinn v. Miller, 470 F.

App'x 321, 323 (5th Cir. 2012). “The party making service has the

burden of demonstrating its validity when an objection to service

is made.” Id. (citing Carimi v. Royal Caribbean Cruise Line, Inc.,

959 F.2d 1344, 1346 (5th Cir. 1992)). If a defendant is not served

within 90 days after the complaint is filed, “the court--on motion

or on its own after notice to the plaintiff--must dismiss the

action without prejudice against that defendant or order that

service be made within a specified time.” Fed. R. Civ. P. 4(m).

However, upon a showing of good cause for failure to do so, courts

are required to extend the time allowed for service of process.

Id.

       Under the federal rules, service of process can be made by

“following state law for serving a summons” in the state where the

district court sits, or by one of the following three methods:

       (A) delivering a copy of the summons and of the complaint
       to the individual personally;
       (B) leaving a copy of each at the individual's dwelling
       or usual place of abode with someone of suitable age and
       discretion who resides there; or

Plaintiff contends the motion to dismiss should be stricken because “he raises
an insufficient defense and scandalous matter by falsely asserting that
[plaintiff] was convicted of second-degree murder.” (Rec. Doc. 37-1 at 8).
However, plaintiff’s contention that defendant’s Heck v. Humphrey argument is
misguided, as the mere possibility that his conviction could be invalidated is
not sufficient to defeat the Supreme Court’s edict in Heck that “the complaint
[which implies the invalidity of his conviction] must be dismissed unless the
plaintiff can demonstrate that the conviction or sentence has already been
invalidated.” 512 U.S. 477, 487 (emphasis added). Additionally, this Court has
already granted plaintiff’s motion to amend or correct the erroneous reference
to a conviction of second-degree murder. (Rec. Doc. 36)

                                        10
   Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 11 of 17



       (C) delivering a copy of each to an agent authorized by
       appointment or by law to receive service of process.

Fed.   R.   Civ.   P.   4(e).    This   Court    has   explained    that,   “[i]n

Louisiana, service of citation or other process is made by personal

or domiciliary service.” Able Sec. & Patrol, LLC v. State of

Louisiana, No. CIV.A. 07-1931, 2009 WL 1870851, at 2 (E.D. La.

June 29, 2009) (citing La. Code Civ. Proc. art. 1231). Louisiana

does, however, allow a public officer to be served “at his office

either personally, or in his absence, by service upon any of his

employee” or, in the absence of an established office, “at any

place where the chief executive officer of the political entity or

the public officer to be served may be found.” La. Code Civ. Proc.

art. 1265. Additionally, “[i]n cases wherein an individual is named

in pleadings in more than one capacity, personal service on that

individual is sufficient to constitute service of process on that

individual in all capacities.” La. Code Civ. Proc. art. 1237.

However, “[n]either the Federal Rules of Civil Procedure, nor

Louisiana law, provide for service of process on individuals within

the State of Louisiana by certified mail.” Jones v. Becnel, No.

CIV.A. 15-713, 2015 WL 4677543, at 4 (E.D. La. Aug. 6, 2015).

       Plaintiff filed suit on November 11, 2019. (Rec. Doc. 1).

Plaintiff,    therefore,        was   required   to    effectuate   service    of

process by February 19, 2020. See Fed. R. Civ. P. 4(m). On March

12, 2020, after the time to serve defendants had expired, this


                                         11
    Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 12 of 17



Court issued an order requiring plaintiff to file into the record

returns of service of process on all defendants by April 10, 2020.

(Rec. Doc. 5). Moreover, this Court warned that “[f]ailure to do

so will result in DISMISSAL of the unserved defendants without

further notice.” Id. (emphasis in original). Plaintiff failed to

comply, but filed a motion for extension of time three days after

this Court’s deadline expired. (Rec. Doc. 7). 3 This Court granted

plaintiff’s untimely request, and ordered plaintiff to serve the

outstanding defendants no later than June 12, 2020.

      Defendant Noto moves to dismiss claims against him for failure

to adequately affect service of process. (Rec. Doc. 31-1 at 5-6).

Defendant contends that, as of July 31, 2020, he still had not

been properly served. Id. In a sworn declaration accompanying his

motion, defendant states that he found an envelope addressed to

him on his work desk containing a copy of the complaint. (Rec.

Doc. 30-2). Defendant further states that he has received no other

copy of the complaint, that he has not been personally served, and

that no copy was left at his residence. Id. Defendant’s motion was

also accompanied by a scanned photograph of the envelop allegedly

mailed to his office. 4 Id. at 2. Plaintiff only briefly addresses

3
  Plaintiff’s motion was deemed deficient, (Rec. Doc. 8), and this Court ordered
plaintiff to remedy the deficient motion on April 14, 2020. (Rec. Doc. 9).
Plaintiff subsequently filed a cured motion on May 4, 2020. (Rec. Doc. 14).
4
   The photograph displays an envelope with postal markings from the United
States Postal Service and is addressed to defendant Noto, although the return
address is obscured only to reveal an address and zip code from Slidell,
Louisiana. (Rec. Doc. 30-2 at 2). Therefore, it is impossible to tell from
defendant’s exhibit by whom the package was sent, what it contained, or the

                                      12
      Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 13 of 17



his failure to properly serve defendants, stating only: “I do not

know how to correct the defect in service.” 5 (Rec. Doc. 37-1 at

3).    Because    plaintiff,    who       bears   the   burden   of    disproving

deficiency of service, has neither demonstrated its sufficiency

nor demonstrated good cause for his failure to properly serve

defendant, defendant’s motion to dismiss has merit. (Rec. Doc.

30). Because defendant’s motion to dismiss has merit in both his

official capacity, pursuant Rule 12(b)(1), and his individual

capacity, pursuant to Rule 12(b)(5).

       Assuming arguendo the inapplicability of dismissal under FRCP

12 (b)(1) and 12 (b)(5), the instant §1983 complaint against all

defendants is barred pursuant to Rule 12(b)(6) and the United

States Supreme Court decision in Heck v. Humphrey, 512 U.S. 477,

114 S.Ct. 2364 (1994). The Heck decision requires federal courts

to dismiss a complaint that collaterally brings into question the

constitutional      validity    of    a    conviction    or   sentence     if    the

conviction or sentence has not already been invalidated. False

arrest     claims   and   claims      regarding     evidentiary       matters,   as

similarly asserted here, have been rejected under Heck. See Queen

v. Purser, 109 F.App’x 659, 660 (5th Cir. 2004) and Penley v. Collin


date it was received, though the postal stamp does appear to be dated May 28,
2020. See id. However, as noted, the plaintiff bears the burden of proving
effective service when its sufficiency is challenged. See Quinn v. Miller, 470
F. App'x 321, 323 (5th Cir. 2012)
5
  Plaintiff cites this Court’s August 4, 2020 order requiring correction service
of process. (Rec. Doc. 37-1 at 3). However, that appears to be an erroneous
reference, as this Court’s August 4, 2020 order pertained to time to file
responsive pleadings for other plaintiffs who had been served. (Rec. Doc. 31).

                                          13
   Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 14 of 17



County, Texas, 446 F.3d 572 (5th Cir. 2006). Moreover, the AEDPA

allows federal courts the discretion to dismiss any unexhausted

challenge to the constitutionality of a state court conviction on

its merits. 28 U.S.C. § 2254(b)(2) (“An application for a writ of

habeas corpus may be denied on the merits, notwithstanding the

failure of the applicant to exhaust the remedies available in the

courts of the State.”). Rodriguez v. Stephens, No. 2:12-CV-187,

2014 WL 3058297, at *4 (N.D. Tex. July 7, 2014). Chapa fails to

show that his conviction has been invalidated by any court. To the

extent he seeks invalidation of the conviction, he has not shown

timely exhaustion of state court remedies, or reasons to abrogate

the exhaustion rule, under 28 U.S.C. §2254. Therefore, the claims

based under the latter statute and §1983 are dismissed.

Plaintiff’s Motion to Vacate this Court July 13, 2020 Order

     Although defendants oppose plaintiff’s motion to vacate under

both Rules 59(e) and 60(b), only the latter is applicable because

plaintiff’s motion was filed more than 28 days after the order it

challenges. See Fed. R. Civ. P. 59(e) (“A motion to alter or amend

a judgment must be filed no later than 28 days after the entry of

the judgment.”); see also Priester v. JP Morgan Chase Bank, N.A.,

927 F.3d 912, 913 (5th Cir. 2019). Under Rule 60(b), a party may

seek relief from an order for:

     (1) mistake,     inadvertence,      surprise,   or   excusable
     neglect;


                                    14
   Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 15 of 17



     (2) newly discovered evidence that, with reasonable
     diligence, could not have been discovered in time to
     move for a new trial under Rule 59(b);
     (3) fraud (whether previously called intrinsic or
     extrinsic), misrepresentation, or misconduct by an
     opposing party;
     (4) the judgment is void;
     (5) the judgment has been satisfied, released, or
     discharged; it is based on an earlier judgment that has
     been reversed or vacated; or applying it prospectively
     is no longer equitable; or
     (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Plaintiff’s motion could only qualify as a

motion to vacate under Rule 60(b)(1), “mistake, inadvertence,

surprise, or excusable neglect,” or 60(b)(6), “any other reason

that justifies relief.” See id.

     Plaintiff does not suggest that his failure to oppose the

motions to dismiss which precipitated the July 13, 2020 order was

the result of any mistake, inadvertence, or surprise. However,

plaintiff’s contention that he does not know how to oppose the

motions without counsel could be characterized as “neglect.” (Rec.

Doc. 37-1 at 1). However, plaintiff has not established that this

neglect   was   excusable,    instead     conceding   only    that    he   is

“absolutely     unable   to   represent     [him]self.”      Id.     However,

plaintiff’s failure to secure counsel, or to seek appointment of

counsel by this Court until the final hour, do not constitute

excusable neglect.

     Rule 60(b) also permits a court to relieve a party from a

judgment “for any reason that justifies relief.” Fed. R. Civ. P.


                                    15
      Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 16 of 17



60(b)(6).      “It   is    a   catch-all        provision,    meant    to    encompass

circumstances        not   covered   by     Rule     60(b)’s     other      enumerated

provisions.” Hess v. Cockrell, 281 F.3d 212, 216 (5th Cir. 2002).

A motion to vacate pursuant to Rule 60(b)(6) “will be granted only

if extraordinary circumstances are present.” See id. (internal

quotation marks and citation omitted). Plaintiff’s motion does not

suggest,      nor    justify    an   inference        of,     such    “extraordinary

circumstances” to warrant an order vacating this Court’s July 13,

2020 order.

        Plaintiff’s arguments essentially turn on the request for

appointment of counsel, dispensed with above, and the Supreme

Court’s recent decision in Ramos v. Louisiana. 6 (Rec. Doc. 37-1).

He contends that, in light of the Supreme Court’s April 2020

decision in Ramos, his conviction must be invalidated, thereby

necessitating        reconsideration        of      his      claims    against    all

defendants. Id. at 5. However, “[a] change in decisional law after

entry of judgment does not constitute exceptional circumstances

and is not alone grounds for relief from a final judgment.” Bailey

v. Ryan Stevedoring Co., 894 F.2d 157, 160 (5th Cir. 1990), holding

modified by Hess v. Cockrell, 281 F.3d 212 (5th Cir. 2002).

Moreover, as explained earlier, Chapa fails to show compliance

with applicable laws to authorize him to proceed with a challenge



6
    140 S. Ct. 1390, 206 L. Ed. 2d 583 (2020).

                                           16
   Case 2:19-cv-13761-ILRL-JVM Document 43 Filed 03/29/21 Page 17 of 17



to the conviction. See Heck and 28 U.S.C. § 2254(b)(2), cited and

explained supra.

     Additionally, plaintiff did not comply with the explicit

instruction in this Court’s July 13, 2020 order that any motion

for reconsideration must be filed within thirty days of the order.

(Rec. Doc. 28 at 2). Per this Court’s instruction, plaintiff was

required to challenge this Court’s order by August 12, 2020. See

id. Plaintiff did not file the instant motions until August 26,

2020. (Rec. Docs. 37, 38). Additionally, this Court mandated that

any such motion “be accompanied by opposition memoranda to the

original motions.” (Rec. Doc. 28 at 2). Plaintiff has neglected to

oppose motions underlying that judgment. Therefore, plaintiff’s

motion to vacate is not timely, does not comply with this Court’s

order, and fails to rectify the deficiencies in his complaint that

this Court found meritorious.

     New Orleans, Louisiana, this 29th day of March, 2021




                            ___________________________________
                            SENIOR UNITED STATES DISTRICT JUDGE




                                    17
